Exhibit 10.2

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (“Agreement”) is made and entered into as of
September 8, 2014 (the “Commencement Date”), between Par Petroleum Corporation,
a Delaware corporation (the “Company”), and Peter Coxon ( “Consultant”). Upon
the expiration of the seven-day revocation period described in Section 5.b. of
the Separation Agreement (as defined below) without a revocation by the Officer
as described therein (the “Effective Date”), this Agreement will become
effective as of the Commencement Date, provided that if the Effective Date does
not occur, this Agreement will be void ab initio (e.g., it shall never take
effect).

WITNESSETH

WHEREAS, pursuant to the Separation and General Release Agreement entered into
effective as of September 8, 2014 (the “Separation Agreement”), Consultant’s
employment with the Company and any subsidiaries and affiliated entities
terminated on September 8, 2014;

WHEREAS, Consultant has certain knowledge and expertise related to the
businesses and operations of the Company and its Affiliates (as defined below);
and

WHEREAS, the Company wishes to insure that, notwithstanding the termination of
Consultant’s employment, the Company and its Affiliates will continue to have
the benefit of Consultant’s knowledge and experience related to the businesses
and operations of the Company and its Affiliates.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Consultant agree as follows:

 

1. Consulting Services.

 

  (a) The Company hereby engages Consultant, and Consultant hereby agrees, to
perform and provide Consulting Services (as defined below) to the Company and
its Affiliates as directed by the Company’s board of directors or the Company’s
management, on an independent contractor basis. As used in this Agreement,
“Consulting Services” means services related to the businesses and operations of
the Company and its Affiliates, including but not limited to (i) the Federal
Trade Commission’s and the State of Hawaii’s review of the Company’s proposed
acquisition of Koko’oha Investments Inc. by merger, including but not limited to
any litigation, appeals or further administrative review; (ii) the Company’s
recruitment and hiring of Jim Yates; and (iii) any investigation or review by
the Company, its subsidiaries or corporate affiliates, or any federal, state or
local regulatory, quasi-regulatory or self-governing authority as any such
investigation or review relates to events or occurrences that transpired while
Consultant was employed by the Company and in respect of which Consultant has
knowledge. The Company may temporarily or permanently exclude any particular
service from the scope of the Consulting Services upon written notice to
Consultant.



--------------------------------------------------------------------------------

  (b) Consultant agrees to render the Consulting Services conscientiously and
devote his best efforts and abilities thereto. Consultant further agrees to
devote to the Company such portions of his business time and attention as may be
necessary and appropriate to perform the Consulting Services, but Consultant
shall not be required to provide more than 60 hours of Consulting Services in
any calendar month.

 

  (c) The Consulting Services shall be performed at such locations as the
parties may mutually agree from time to time; provided, however, the parties
acknowledge and agree that Consultant may be required to periodically travel to
other locations as may be reasonably necessary in the performance of the
Consulting Services.

 

2. Term. The term of this Agreement shall begin on the Commencement Date and end
on the earliest to occur of: (i) the death or disability of Consultant, (ii) the
Company provides written notice to the Consultant of the termination of this
Agreement due to the gross negligence, fraud, willful misconduct, material
breach of this Agreement by Consultant or a material breach of Company policies
by Consultant or (iii) December 31, 2014 (the “Consulting Period”), unless
extended by the mutual written agreement of Consultant and the Company.

 

3. Compensation. For all services rendered under this Agreement and the other
covenants and agreements of Consultant, during the Consulting Period, the
Company shall (a) pay to Consultant a fee of $15,000 per month and (b) reimburse
Consultant for all reasonable out-of-pocket traveling expenses incurred by
Consultant in rendering the Consulting Services as approved by the Company in
accordance with the policies, practices and procedures of the Company.
Consultant shall furnish a reasonable detail including receipts of any expenses
for which reimbursement is sought.

 

4. Independent Contractor Status.

 

  (a)

Non-Employee Status; Independent Contractor. The Company and Consultant hereby
acknowledge that Consultant is and will be an independent consultant to and is
not an employee (or person of similar status) of the Company or any of its
Affiliates (defined below) for purposes of the Internal Revenue Code of 1986, as
amended (the “Code”), and Sections 601-608 of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Consultant acknowledges that he will
not be paid any “wages” (as defined in the Code) in respect of the services
under this Agreement, and the Company will not withhold any amounts from the
consideration paid hereunder for tax purposes. Consultant shall be solely
responsible for all taxes (including penalties and interests thereon) imposed on
him by reason of the payment of any compensation, benefits or other amounts
payable in respect of this Agreement or the services under this Agreement, if
any, and shall indemnify the Company and its Affiliates for any losses or
damages (including reasonable attorneys’ fees) incurred or suffered by the
Company or its Affiliates as a result of Consultant or Consultant’s failure to
pay any such taxes (including any penalties and interest thereon). As used in
this Agreement, the term “Affiliate” means, with respect to any person or
entity, any other person or

 

2



--------------------------------------------------------------------------------

  entity that directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with, the person or entity
in question (as used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through ownership of voting securities, by
contract or otherwise).

 

  (b) Method of Performing Services. Consultant shall be free to determine, in
Consultant’s sole discretion, the method, details, and means of performing the
Consulting Services; provided, however, that such method, details, and means
shall be in accordance with good and reputable business practices. Consultant
shall be free to set Consultant’s own hours and appointments. The Company shall
have no right to, and shall not, control the manner or determine the method of
accomplishing such work. The Company may, however, require Consultant to observe
at all times the security and safety policies of the Company. In addition, the
Company shall be entitled to exercise a broad general power of supervision and
control over the results of work performed by Consultant to ensure satisfactory
performance. This power of supervision shall include the right to inspect, stop
work, and make suggestions or recommendations as to the details of the work, and
request modifications to the scope of the consulting services to be provided
hereunder.

 

  (c) No Authority. Consultant, in his capacity as such, has no authority,
either real, implied or apparent, to act for or bind or obligate the Company to
any contract or any other matter without the prior express written approval from
an authorized representative of the Company. Consultant will not represent to
any third party that he has, in his capacity as a Consultant hereunder, any
real, implied or apparent authority to enter into any arrangement, contract or
commitment on behalf of the Company. All federal, state or local tax liability
that Consultant incurs as a result of the remuneration provided pursuant to this
Agreement, or otherwise, shall be and remain the sole responsibility of
Consultant.

 

  (d) Ineligible for Employee Benefits. Consultant shall not be eligible for any
benefit available only to employees of the Company or its Affiliates, including,
but not limited to, medical, dental, vision and related health benefits, state
disability insurance, unemployment insurance, vacation pay, sick pay, severance
pay, bonus plans, pension plans, savings plans and the like.

 

5. Confidential Information.

 

  (a)

Consultant acknowledges that in the course of his prospective relationship with
the Company under this Agreement, he will have access to information relating to
the confidential affairs of the Company and its Affiliates, including but not
limited to technical information, intellectual property, business and marketing
plans, strategies, customer information, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company and its Affiliates, and other forms of information
considered by the Company and its Affiliates to be confidential and in the
nature

 

3



--------------------------------------------------------------------------------

  of trade secrets (the “Confidential Information”). Company agrees to make
reasonable efforts to inform Consultant as to what information the Company deems
to be Confidential Information.

 

  (b) Consultant agrees that (i) he will not, and will not allow his Affiliates
to disclose to any third party or use any Confidential Information except as
expressly permitted in this Agreement, and (ii) he will take all reasonable
measures to maintain the confidentiality of all Confidential Information within
his possession or control, which will in no event be less than the measures he
uses to maintain the confidentiality of his own information of similar type and
importance. This confidentiality covenant has no temporal, geographic or
territorial restriction.

 

  (c) The right and remedy to have this confidentiality covenant specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of this confidentiality covenant would cause irreparable
injury to Company and its Affiliates and that money damages would not provide an
adequate remedy to Company and its Affiliates.

 

6. Enforceability. If any court determines that any provision of this Agreement,
or any part thereof, is unenforceable against any person, the parties agree that
such court shall have the power to modify such provision to the extent necessary
to make the Agreement enforceable and valid, and the parties agree to request
the court to exercise such power, and, in its modified form, such provision
shall then be enforceable and shall be enforced.

 

7. Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party; provided, however, the Company may
assign this Agreement without Consultant’s prior consent to any Affiliate of the
Company or to any Successor. As used in this Agreement, the term “Successor”
shall include any person, corporation, partnership, company or other entity
that, at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the assets or businesses of the Company.

 

8. Notices. All notices or other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when delivered in person, transmitted by telecopier or mailed by
registered or certified first class mail, postage prepaid, return receipt
requested to the parties hereto at the address set forth below (as the same may
be changed from time to time by written notice similarly given).

If to the Company:

Par Petroleum Corporation

800 Gessner Road, Suite 875

Houston, TX 77024

Attention: General Counsel

Facsimile No.: (713) 650-0502

 

4



--------------------------------------------------------------------------------

If to Consultant:

Peter Coxon

6823 Prairie Dunes Drive

Houston, TX 77069

 

9. Amendment and Waiver. No term, provision or condition of this Agreement may
be modified or amended unless such modification or amendment is agreed to in
writing by the Company and Consultant. A waiver by the Company or Consultant of
a breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach by the other party.

 

10. Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed, construed and enforced in accordance with the laws of
the State of Texas.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument.

 

12. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of this Agreement.

[Signatures on Following Page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

PAR PETROLEUM CORPORATION By:  

/s/ William Monteleone

Name:   William Monteleone Title:   Chief Executive Officer

/s/ Peter Coxon

  PETER COXON

[SIGNATURE PAGE TO CONSULTING AGREEMENT]